Citation Nr: 1129527	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to disability and indemnity compensation benefits for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1964.  He died in January 2003.  The appellant is the Veteran's widow.  

The appellant provided testimony at a Board hearing before the undersigned in February 2007.  The claims file includes a transcript of the hearing.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required:  There must be a decision by the RO; the veteran must timely express disagreement with the decision; VA must respond by issuing a statement of the case that explains the basis for the decision to the veteran; and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve questions as to its own jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, and that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  

In the SOC of January 2006, the RO addressed ten claims.  In her substantive appeal of February 2006, the appellant appeals only one issue: entitlement to disability and indemnity compensation for the cause of the Veteran's death.  This is confirmed in her letter of February 7, 2006, and at hearing before the undersigned Veterans Law Judge in February 2007, in which the appellant's representative concedes that these other issues "really aren't allowable give VA's regulations at any rate"  (Transcript at page two and three).  

While there was, at one point, some question in the mind of the undersigned regarding whether those claims were being withdrawn or not, additional review of the appellant's substantive appeal to the Board has made clear that these issues were not appealed.  Therefore, the issue of whether these claims have been "withdrawn" from Board consideration is rendered moot as the Board makes the factual finding that they were never appealed to the Board in the first instance.

In this regard, this issue of negligent treatment of the Veteran by VA will be addressed within the context of the appellant's service connection for the cause of death claim, as requested by the appellant's representative at hearing.

In a July 2007 decision, the Board denied this appeal.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in February 2009 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the July 2007 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

Since the RO last reviewed the file, the appellant submitted photographs of the Veteran showing the condition of his legs.  The Board does not dispute that the Veteran had sores of his legs and feet, which is what is shown in the photographs and referred to by the appellant.  The photographs are, therefore, not pertinent evidence because they do not go to any fact in dispute.  The Board therefore will not remand the matter to the RO to consider the photographs in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran died in January 2003 as a result of anoxic encephalopathy due to cardiopulmonary arrest; other significant conditions contributing to death but not resulting in the underlying cause were end stage chronic heart failure, diabetes mellitus, and methicillin - resistance Staphylococcus aureus (MRSA) bacterium.  

2.  Anoxic encephalopathy, cardiopulmonary arrest; chronic heart failure, diabetes mellitus, and MRSA bacterium did not have onset during the Veteran's active service, were not etiologically related to his active service, and did not manifest within one year of his separation from active service.  

3.  The Veteran's service connected knee disabilities and residuals of an appendectomy did not cause his death.  

4.  VA hospital care, medical or surgical treatment did not cause the Veteran's death.  

5.  There was no fault on the part of VA in furnishing the Veteran hospital care, surgical or medical treatment, or examination from January 2002 until his death, and his death did not result from any event that was not reasonably foreseeable during that time.  
CONCLUSION OF LAW

The criteria for VA benefits for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1131, 1137, 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record is a Certificate of Death documenting that the Veteran died on January [redacted], 2003.  Anoxic encephalopathy is listed as the immediate cause of death.  Cardiorespiratory arrest is listed as the underlying cause of death.  Other significant conditions contributing to death but not resulting in the underlying cause are listed as end stage chronic heart failure, diabetes mellitus, and methicillin - resistant Staphylococcus aureus (MRSA) bacterium.  The Board finds that this record provides evidence against this claim as all conditions cited were not service connected.  

During the Veteran's lifetime service connection had been established for residuals of right knee injury with torn medial meniscus, locking, arthritis and limitation of  motion and rated as 30 percent disabling since October 1999; for chronic strain left knee with arthritis and limitation of motion rated as 10 percent disabling since October 1999; and for residuals of an appendectomy, rated as noncompensable since January 1983.  He has also been found to be 100 percent disabled due to non-service connected arteriosclerotic heart disease/circulatory problems.  

Appellant's statements  

In March 2003, the RO received the appellant's application for disability and indemnity compensation.  In an accompanying letter she reported that beginning in February 2002 the Veteran suffered from pain of his left foot and that gangrene eventually set in.  She contended that he had difficulty with an area on his left shin as a result of physician at a the VA Medical Center (VAMC) in Martinsburg West Virginia telling him to use a heating pad.  She reported that he was sent to the Baltimore, Maryland VAMC for emergency amputation of his left leg in August 2002, but "fem - pop" surgery was performed the following day in an effort to save the leg.  She reported that he contracted an MRSA infection from the operating room at the Baltimore VAMC and that this led to emergency surgery four weeks later.  She reported that his condition worsened and by November 2002 he developed severe pain in his knee and the knee locked.  She stated that a VA physician at the Martinsburg VA told him to apply a heating pad, a blister developed on the left knee, gangrene set in his knee and foot, he developed pain in his right knee in December 2002, that knee locked, and by January 2003 gangrene had started in his right large toe and heel.  She stated that he was brain dead and on life support as of January [redacted], 2003 and died January [redacted], 2003.  

In her March 2005 notice of disagreement, the appellant stated her belief that the VAMC did not properly care for the Veteran.  In her February 2006 substantive appeal (VA Form 9) the appellant stated her belief that the Veteran 's death was service connected and her belief that VA was negligent in his care.  

In a January 2007 letter, the appellant referred to the pain of the Veteran's right knee shortly before his death and stated that the disabilities of his knees were service connected. 

During the February 2007 hearing, the appellant's representative contended that the Veteran's death was related to his service-connected disability of his knees.  He stated that his knee conditions would have prevented him from being able to exercise and therefore contributed in a way to his death.  He also stated that the real story was that VA was negligent in the care of the Veteran.  

The appellant testified that the day that she was having surgery the Veteran developed pain of his left foot and was told by VA clinicians that he had a sprained ankle and to soak his foot in Epson salt water.  February 2007 transcript at 4.  She testified as follows: 

This led from one thing to another, but wound he up he had a blood clot in the left foot which was not diagnosed.  And he got gangrene of the toes, and I was caring for him at home.  And then they decided to send him to Baltimore to put a synthetic vein in, there's a long medical name for it, that would run from the heart and under his skin.  

Id.  

She testified that this took place a year before he died.  Id. at 5.  She testified that a short time after the surgery she discovered that he had a hole in the incision, she called the Baltimore VAMC and they told her that so long as it was clear there was nothing to worry about.  Id. at 6.  She testified that a few days later he was soaked with yellow infection, that she knew it was MSRA, and he underwent more surgery what involved removing part of the synthetic vein.  Id. at 6.  She testified that eventually he came home, still had the infection, the infection worsened, and had gangrene in his toes, shin and knee.  Id.  She testified that he underwent a skin graft at the Martinsburg VAMC in November 2002 and that she asked the VA physician how everything was at a December 2002 checkup and was that "he said it was fine, his blood levels and everything were fine.  They weren't."  Id. at 7.  

She went on to testify that the Veteran returned home, became short of breath and she called 911.  She then testified as follows (the Board cites this testimony for reasons which will become clear below):  

They took him, start at the VA, and I'd go over there to wait until he's coming there, only to inform me he's not there.  I asked why, they said that they had to close beds down due to staff shortage.  They took him to City Hospital in Martinsburg.  So there his condition worsened.  

They had do what they call a thorensentesis on him, also took all this fluid out of his lungs, around his, in his chest.  And they finally got room for him.  They transferred him back down to the VA on 4A.  I retired from there 28 years, and I worked 13 years in ICU.  I pretty well know the ropes of everything that goes on there.  I know how things are done.  

And he came back down there, and they called and told me they was bringing him back.  I would go over and find him wet, I would find his food on his tray sitting next to the wall.  Nobody was feeding him, nobody was paying any attention to him.  And when I went to get help for him, there was a bunch sitting at the nurses' station absolutely doing nothing but drinking either Cokes, coffee, or tea, whatever.  And I said, I went to two or three people that one day and asked who did have him?  Who was he assigned to?  Well, it was the nurse that had him.  But the nurse was passing his meds.  I said well, why couldn't you all get up and go in and dry him and feed him?  You're here, you're supposed to be here as a team.  I worked there, that was one of the big things, that there was no team.

So anyhow, I'm in there with him.  After I go in, the nurse comes in.  He pushed his cart in a room and comes up, helps me to stand him.  And we dry him up, and he did eat his vegetable soup, I spoon-fed him.  And that was all, because he had lost his appetite, the whole bit.  So anyhow, the chaplain came in, and he said I do not want to live like this.  Please do not let them do anything to me if I die.  Leave me alone.

He went out and got the doctor, and the doctor came in.  Her name was Dr. [ "N"].  She said well, I'm going right now and document this.  I'm going to chart it, make sure they know at the nurses' station.  She didn't write the order that he was a DNR, no charts were flagged, no holsters were flagged, no nothing was done.  They went in, I called one morning, finding out how he was, because went, he was confused after that.  And I called, because I was getting ready to come over, asked how he was doing.  They said well, he's still confused.

Within five minutes or less, the doctor calls.  He had had an arrest.  They did a full code on him.  And I said why?  There's a DNR written.  No, the doctor forgot to write it.  So he was transferred to ICU on life support.  And he did not want a feeding tube in, he had a NG tube in, of course, that went straight through him.  Then they had to put a rectal pouch on him.  I had to stand there and watch all that from neglect at the VA from a doctor's failure to write an order, and to make appropriate documentation so that a DNR was not made, so that a full code was not done.

Id. at 7 - 8.  

Shortly after that testimony, the undersigned asked the appellant to focus on the alleged negligence on VA's part.  Id. at 9.  She testified that she believed that the gangrene and MSRA infection caused his death, specifically, that "it was lethal, that was like a lethal injection.  I'm sure you're aware of what MRSA is."  Id. at 10.  She testified that "So when that poison went through his system - - went to his heart, it was like if you were in there and they, you know, said well, they're going to do this lethal injection because you were a murderer.  Well, that's exactly what happened with the gangrene and the MSRA.  It was a lethal injection."  Id.  at 10.  

She testified as to her belief that his death was caused by lack of treatment beginning in February 2002.  Id.  She explained that he complained of pain in his foot in February 2002 then and was told that he had a sprained ankle and was sent home to soak his foot in saltwater.  Id. at 13.  She also testified that his foot pain in February 2002 was the first indication of a blood clot, the blood clot became fatal, and that VA was negligent in diagnosing him with a sprained ankle and failing to diagnose a blood clot, which she asserts was present in February 2002 but that VA did not check for a blood clot.  Id. at 13-14.  She testified to her belief that the blood clot prevented circulation to his foot and caused the gangrene.  Id. at 14-15.  She reiterated that the pain in his foot in February 2002 was an indication of a blood clot which was not diagnosed and later became fatal.  Id. at 15.  

She testified regarding her belief that he was misdiagnosed as suffering from a sprained ankle, stated that she had spoken to one of the physician's with whom she had once worked in the ICU, describing her encounter as follows:  

I said Dr. [A], you know he doesn't have a sprained ankle.  And I had a nurse came after me one day.  They sent him for a X-ray the ankle.  And, because they've had all the lawsuits at the VA in Martinsburg.  They thought I was going to report them to somebody.  And all I was doing was going around to see why he was in that, I mean, in the X-ray department so long.  And I went round there, there was no lights on, no nothing on.  And I thought well, where is he in there?  They should've had the lights on, they got a patient around here.

And so finally the nurses come out pushing him in a wheelchair.  What are you doing out here?  I said you don't need to be so suspicious.  I said, you seem to forget I worked here, and I know the ropes here, what goes on.  And she, I said, you got another patient here to do, I'll just take him back.  Oh, no you won't.  She took him back, said the doctor wants the report back.

Well, when she brought the X-ray back, and him, and I walked along the side of him, she stood there for 15 minutes and talked about her weekend, her life she had, with the X-rays under her arm.  And I went over, and I said well, if the doctor wanted them in a certain period of time, why are you standing here talking with the X-rays under your arm?  I said give them to me, and I'll take them.  She said I will take them right now, and went.  And then I left, went out to get, move my car up closer.

And no, I'm wrong, I'm sorry about that.  I went to get his prescription filled at the pharmacy.  And she came clear out to the car, because my husband went ahead and he took his time, went to the car.  And she said, where did your wife go to?  He said, well I don't know.  He didn't know where I went to.  He'd have to get up real early in the morning to keep up to me.  

And so I was already filling his prescription. But they were so afraid that I had went and reported them that there would be another lawsuit.  That's exactly why she did that.  And that's why a lot of things don't get documented.  I know, I know from working there, it's a simple reason they know, if they found that out, they'd lose their jobs.  And there'd be a lot of them doctors wouldn't be there, and some of the nurses.

Id. at 17 - 18.  

When asked when the blood clot was diagnosed she testified that it may have been diagnosed in August 2002, when the Veteran had surgery, but she was not sure.  Id. at 19.  She testified that when they went to do the surgery in August "they said the blood clot is what caused it.  So it had to be in August or September they said that."  Id. at 20.   

She also testified that she had worked as a nursing assistant including 13 years in medical and surgical ICU.  Id. at 19.  

From this testimony and the appellant's filings, the Board concludes that she is primarily asserting that VA was negligent in its care of the Veteran by failing to diagnose a blood clot, that the blood clot interfered with circulation to his foot and thus resulted in gangrene, and that this led to his death.  She appears to be asserting that, alternatively, his service connected knee disabilities prevented him from exercising and thus caused his death.  The first theory involves analysis of the evidence under 38 U.S.C.A. § 1151 while the second involves analysis under 38 U.S.C.A. § 1110 and § 1131.  

Beyond the above, in light of a review of the joint motion in this case, the Board believes that it must be clear regarding a critical issue in this case: the appellant's reliability as an historian.  Based on the hearing before the undersigned, the Board must find that the appellant is a highly inaccurate historian.  During the February 2007 hearing her statements were, at best, very imprecise and disjointed.  Overall, the Board must find that the appellant's testimony actually provides highly probative evidence against this claim.  While the Board does not doubt the sincerity of the appellant's current belief that the Veteran's death is related to his service-connected disability or negligent treatment, the evidence contains many inconsistencies that diminish the reliability of her current recollections.  Based on the conflicting statements, the Board finds that the appellant is not a credible historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Statutes, regulations, and caselaw

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

In determining whether a service connected disability was a contributory cause of death, it must be shown that a service connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain chronic diseases, including cardiovascular disease and diabetes mellitus, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3); § 3.309(a)

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown: (1) Disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b). Id.

Conflicting expert medical evidence is of record.  In evaluating the probative value of competent medical evidence, the Veterans Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Clinical evidence and non-appellant lay statement  

Service treatment records are absent for any evidence that the Veteran had heart disease, circulatory problems, or diabetes.  The appellant has not contended that he had these conditions during service or that he developed these conditions shortly after service or directly due to service.  There is no evidence to suggest that he had these conditions during service or shortly after separation from service or that the conditions were directly caused by his service.  

The Veteran was separated from active service in October 1964.  The first post-service treatment records are private treatment records from 1981 and 1982.  At that time he was treated for neck and back pain following a fall from scaffolding.  There is no mention of circulatory problems, diabetes, or heart disease.  He informed VA in August 1983 that he had been in the hospital following two heart attacks.  He was admitted to a VA medical facility in September 1994 with diagnoses of angina, coronary artery disease, coronary artery bypass graft (1986), and history of compressed structure of the vertebra (1981).  Assessment was possible unstable angina in a patient who has coronary artery disease.  The assessment also listed that he had a history of substance abuse, alcoholic liquor and history of colloid brain tumor.  At that time he was instructed to stay on a two gram salt low cholesterol diet, stop smoking, stop alcohol abuse, and avoided strenuous exercises and activities, and take his medication.  There is no statement in these records regarding his knees.  

The Board finds that these reports are evidence that he was told to avoid strenuous activity because of his listed diagnosis, not because of his service connected disability, providing evidence against this claim.  

In January 1984, the Veteran underwent a VA examination of his knees.  At that time he reported a medical history of a broken back, leg problems, and heart attack.  He gave a history of having a heart attack in August 1983 and reported that he had chest pains when walking one and one-half to two blocks on level ground at a normal pace.  He was on an exercise program at that time.  X-ray of his left knee was normal and x-ray of his right knee showed thin calcification in the knee joint, moderate lateral spurring of the tibia, consistent with traumatic arthritis.  

In March 1986, VA conducted an orthopedic examination of the Veteran's knees.  During the examination the Veteran reported that his knees occasionally lock and he had difficulty straightening them out.  He also reported that he had pain on the lateral aspects of both knees, occasionally had swelling, and occasionally his knees were so painful that he required crutches.  Examination found him able to walk without a limp, he had no anatomical abnormality of the knees, because of some muscular involvement he had difficulty extending the knees but it did not appear that his joints were the problem.  Diagnosis was mild arthritis.  

There are a significant amount of treatment notes from through 1995 but those notes do not include statements that the Veteran's knees were in any way impacting negatively on his lifestyle or ability to exercise.  Most of these notes have to do with his cardiac symptoms but there are also references to other symptoms, including left arm pain in March 1995 after a fall.  

February 1995 treatment notes document the Veteran's report as follows:  "States his walking is limited by his legs and gluteal muscles giving out ("hardened arteries in legs").  

Notes from February 2000 VA treatment include a comment that pelvic x-rays showed claudication of the aorta and possible artery insufficiency and document that he had a history of diabetes as well as arthritis of the hips, spine fracture, coronary artery disease, chronic heart failure, and chronic obstructive pulmonary disease.  VA treatment notes from January 2001 include that the Veteran had been a smoker or used tobacco products within one year of the note.  

X-rays of both knees in April 2000 were read by a radiologist as showing mild degenerative joint disease.  The Veteran reported at that time that he had pain of the left knee with occasional swelling and worse pain of his right knee.  But he reported that he had to stay at home at time for two to three weeks due to the right knee pain.  There is however, not statement in these records that the Veteran could not exercise at all due to his knee pain, providing more evidence against this claim.  

The clinical record never mentions his knee disabilities as causing any other disease, including heart disease.  

By June 2001 VA was providing him with a vascular evaluation for his peripheral vascular disease.  

November 2001 notes document that the Veteran reported that a VA physician at the Baltimore VAMC had told him that he had a blocked carotid artery and the Veteran reported that he had an inoperable brain tumor.  Podiatry notes from that month also include that a vascular report from October 2001 showed severe occlusive disease bilaterally.  November 2001 vascular surgery notes document that the Veteran was evaluated for claudication of the calf, thighs and rest pain, which had been present for multiple years and had recently worsened so that he was having trouble walking a block.  

March 2002 VA treatment notes include that the Veteran presented to triage with complaint of left lower leg and ankle pain of three to four days duration and he reported that he may have twisted his ankle a few days earlier.  It was noted that he had a history of peripheral vascular disease and degenerative joint disease.  There was no discoloration or swelling; he was prescribed aspirin.  X-rays showed spurs and arthritis of his left ankle but no fracture.  He continued to report left ankle pain and reported right thigh pain.  Assessment included peripheral vascular disease and had a history of claudication.  His spouse, the appellant in this case, also called VA and reported that he had severe pain of his left leg, which she related to circulation, and that the pain medication was not helping.  Notes from several days later included that he was negative for edema of the extremities, had poor peripheral arterial pulses, not palpable in the feet, and bilateral femoral arterial bruits.  He was assessed with atherosclerotic peripheral vascular disease, advanced with claudication, and stable, compensated congestive heart failure.  

In April 2002, the Veteran was seen after complaints of leg pain.  Treatment notes include that he had decreased circulation in his lower extremities and that his foot and ankle were swollen because he had been up on his feet too much.  He was advised to limit the salt in his diet.  These notes include also that his left leg became numb and that he had pain in his legs if he walked more than a few feet.  He was assessed with arterial insufficiency of the legs.  

April 24, 2002 notes document that the Veteran was seen November 2001 for evaluation of rest pain and less than one block claudication.  He was a no show on February 6, 2002 because of his spouse's cancer needs.  He still had rest pain and reported that he had recently twisted his ankle and still had some pain.  Examination revealed no foot ulcers but he did have a left pre-tibial scab which the Veteran reported was from a heating blanket.  There is no indication that the reported heating blanket injury resulted in any infection or gangrene.  He was advised not to use a heating blanket.  

May 2002 VA treatment notes document that the Veteran reported being told that he could not have vascular surgery because of his low ejection fraction and that he wanted a second opinion.  Notes from early in May 2002 include that he was seen on May 4 for a sprained left ankle, given Motrin and told to soak the ankle in salt water.  He also reported pain in the right ankle and was assessed with an ankle sprain. He reported that he had twisted his ankle in late February and continued to have pain. 

Later in May 2002 he was seen in triage with complaints of left great toe pain of one week duration; the toe was red with drainage.  It was noted that the Veteran had peripheral vascular disease and that his left foot was cold and without pulses.  He was found to have an ingrown toenail of the left big toe.  In June 2002 he was found to have edema of the left foot to just above the ankle, erythematous discoloration, and swelling of the left great toe. He was assessed with cellulitis of the left foot, deep seated infection of the left great toe, and severe atherosclerotic peripheral vascular disease with claudication that limited his functional capacity.  He declined admission for intravenous antibiotics.  By the end of the month he was assessed with hpvd, ulcer of the left foot with resolving cellulitis, erythema and edema of the dorsum of his left foot.  Assessment was ulcer of the left foot with resolving cellulitis.  

In July 2002 he was again seen in the emergency room with complaints of left foot pain of several weeks.  He was assessed with severe claudication and arterial insufficiency of the left foot.  Admission was suggested for pain control but the Veteran declined to be admitted.  

July 11, 2002 he was admitted to vascular service due to his complaints of left lower extremity pain of the last month or so.  Examination revealed a small ulcer of the plantar 5th - 4th web space of the left foot with a small amount of exudates and a small scar of the distal anterior tibial surface.  There was no evidence of lymphangitis.  Surgical treatment of his peripheral vascular disease was considered, along with the limitations imposed by his cardiac health.  He was assessed with acute left lower extremity ischemia.  

August 23, 2002 notes include that the Veteran's left great toe and little toe were gangrenous and that there was necrosis in the anterior aspect of the lower leg.  He was diagnosed with diabetic gangrene of the left  foot, severe peripheral vascular disease, and coronary artery disease and the recommendation was to transfer him to the Baltimore VAMC for amputation.  

A preoperation anesthesia note from August 28, 2002, from the VA Maryland Health Care System, documents that the Veteran reported that he was an antiques dealer and goes to antiques shows and loads his own trucks until his peripheral vascular disease prevents this activity. Notes from this date also indicate that the risks and complications of his planned axillo-bifemoral bypass had been explained to him and he expressed understanding and agreed to proceed.

The Veteran underwent the planned procedure and was transferred to surgical intensive care with no problems and no complaints on August 29, 2002.  He was discharged on September 4, 2002.  September notes indicate that he still had gangrene of the left foot and his wife was instructed as to how to care for the foot.  On September 9, 2002 he called to state that he was doing well at home, that he had clear drainage form his right groin and was treated with oral antibiotics but there was no purulence.  Plan was to return in one month.  

September 16, 2002 notes document that the Veteran was status post fem pop bypass, with partial gangrene of left foot toes improving with areas of necrosis dry and stable.  He still had some ischemia of the right foot.  Right groin was drained - no infection noted.  

The Veteran was readmitted to the Baltimore VAMC on October 2, 2002 because of purulent drainage from the left groin wound of one day duration and noted to have dry gangrene of the left foot.  He was assessed with an infected left groin wound and underwent surgical treatment for an infection of his axillo-bifemoral graft.  October 3, 2002 notes document that the risks of additional surgical treatment were full discussed with the Veteran, he understood the risks, and agreed to such treatment.  A note from that date documents that gram stain results showed MRSA infection and contact precautions were put in place.  A note from October 9, 2002 documents that he was status post removal of the right groin portion of his axillo-bifemoral graft because of infection and in need of long term intravenous antibiotics to treat the infection. A note from October 18, 2002 included that MSRA precautions maintained.  He was discharged in October 2002.  He was advised to return to the Baltimore VAMC for further care of his foot but refused this advice.  It was noted that the surgery that was necessary may not be available at the Martinsburg VAMC.  Notes indicate that the Veteran continued to smoke tobacco products.  

Notes from November 2002 indicate that his treatment for right groin wound and left foot infection had been transferred to the Washington DC. VAMC  This note documents that his bypass had been done at the Baltimore VAMC in August 2002, he was informed that the infection in his groin could represent a severe danger to his life if the graft was also infected and further treatment was indicated.  He requested return to Martinsburg even after being told that if the graft was infected he could have serious complications including death, expressed his understanding and stated that he still wanted to go home.  The physician indicated that he would be discharged against the physician's recommendations.  His infection was referred to as with MSRA.  A November 7, 2002 entry documents that the Veteran had left both the Washington DC and the Baltimore VAMCs against medical advice.  A November 25, 2002 emergency room note provides a summation that the Veteran had pus discharge from an open wound in the right groin "(since they have taken the shunt out in rt groin which was placed for vpds, got infected with msra as per history)."  

In December 2002, he underwent debridement of the left foot, distal amputation of the first and fifth toes, split thickness skin graft from left thigh to anterior left ankle ulcer.  A note from January 13, 2003 indicates that his spouse (the appellant) reported that he had a blood infection and was in City Hospital undergoing a thoracentesis.  He was admitted to VAMC Martinsburg on January 16, 2003 and described by the staff physician as suffering from severe peripheral vascular disease status post fem pop followed by graft infection, coronary artery disease with ejection fraction of 17 percent, chronic heart failure, pleural effusion drained and gangrene of the foot with MRSA bactermia on intravenous antibiotics.  He was in need of vascular consult and amputation of the foot.  Another note provides a history that he presented at City Hospital with elevated temperature and increase in shortness of breath and that blood cultures found positive MRSA, started on Vancomycin, and had had various episodes where he received intravenous antibiotics in August and October 2002.  He subsequently had a cardiac arrest, and was placed on a ventilator, 

The Veteran was  admitted at the Martinsburg VA on January 16, 2003 and expired on January [redacted], 2003.  The hospital summary provides a history that he had severe peripheral vascular disease, chronic heart failure, coronary artery disease with history of 2 myocardial infarctions in the past, history of colloid cyst, past history of a deep vein thrombosis in 2002, history of a skin graft on his left ankle and history of a femoral popliteal bypass performed at the Washington DC VAMC which was not successful and remarked that he had left the facility against medical advice prior to receiving surgical debridement and further procedures.  He came into the Martinsburg VAMC on January 16 and was transferred to that facility from the City Hospital where he had been admitted on January 10, 2003, he had been receiving intravenous Vancomycin for MRSA bactermia.  He was also evaluated at City Hospital by the pulmonology department due to a left pleural effusion, he had a thoracentesis and pleural biopsy.  Recommendation at City Hospital was for an amputation of the left leg.  He suffered a cardiac arrest, and eventually expired.  The cause of death listed in the summary is cardiac arrest from chronic heart failure, ventricular fibrillation, MRSA bactermia, gangrene of left foot.  

Notes from City Hospital are also associated with the claims file.  He was seen there in November 2002 and impression of an MRI of his left lower extremity was extensive bone infarction involving the left femur and tibia with no evidence of osteomylelitis and diffuse edema of the left thigh and leg probably related to his severe ischemia.  There was no definite evidence for soft tissue abscess or other infection.  

A discharge summary for the January 10 to 16, 2003 hospitalization documents that he reported to the emergency room complaining of cough, chest congestion, and dsypnea.  That he had been seen for this continuously at VA and had been seen there as an outpatient one week earlier and started on Levaguin.  He was directed to City Hospital on January 10, 2003 because there were no available beds at VA.  Chest x-ray showed left pleural effusion thought to possibly be due to obscuring pneumonia with a small right pleural effusion.  Blood cultures showed MRSA and he was advised that the ischemic left lower extremity indicated amputation was necessary.  He requested transfer to the VAMC. 

Also of record is a December 2006 letter from "P.P." who reported that she and her husband were friends of the Veteran and that during his illness he was in pain from his right knee and leg which led to him becoming weak and ill.  

Expert opinion evidence  

Under 38 C.F.R. § 20.901(a) in September 2009 the Board requested a Veterans Health Administration (VHA) medical opinion relevant to this case.  An opinion was provided dated in September 2009.  The Board reviewed that opinion, which was unfavorable to the appellant's claim, and found it insufficient because, although the physician opined that the principle cause of the Veteran's death was cardiomyopathy, he did not provide an opinion as to whether VA's surgical or medical care was a principle or contributory cause of the Veteran's death and the physician failed to provide an opinion as to whether the Veteran's knee disabilities were causally related to his death. The Board, therefore, again requested a VHA opinion.  An opinion dated in March 2011 was subsequently provided.  

Because the September 2009 opinion was not adequate, the Board places no reliance on the opinion.  In this regard, it is important for the appellant to understand that the opinion was not favorable to a grant of benefits for the cause of the Veteran's death and the Board, therefore, does not further discuss that opinion.  

As to the March 2011 opinion, the physician, a Board certified internist, indicated that she had reviewed the Veteran's claims file.  She recounted a history from review of the claims file that is consistent with the evidence described above and found in the claims file.  She explained that the Veteran was ill for many years prior to his death from non-service connected multiple conditions including coronary artery disease diagnosed around age 39, severe cardiomyopathy, severe peripheral vascular disease, diabetes, hypertension, hyperlipidemia, and neck and back pain.  She explained that his service-connected medical conditions included his knee injuries from a 1963 fall and residuals form a 1964 appendectomy.  

As to the time near his death, the examiner stated that approximately one year prior to his death he had worsening leg pain from his peripheral vascular disease and developed complications including ulcers, cellulites and gangrene of his feet and that this necessitated an axillary-femoral arterial bypass graft in August 2002 which was then complicated by an MRSA infection.  She explained that the infection necessitated rehospitalization, prolonged antibiotics and surgical excision of the graft as well as wound debridement and toe amputation.  She stated that in January 2003 the Veteran was hospitalized with MRSA sepsis and heart failure, subsequently had a cardiac arrest requiring intensive care unit treatment with he eventually died about 10 days later.  She then recounted the death certificate findings.  

Addressing the Board's question as to whether it was at least as likely as not that VA's treatment caused his death, the examiner first provided her conclusion that it is not likely (less than a 50 percent probability) that VA medical or surgical treatment caused his death.  She explained that the primary contributors to his death were his chronic, severe medical problems, including congestive heart failure, diabetes, and severe PVD.  He stated that these conditions were treated appropriately by VA.  

Of note, the examiner had already listed the treatment that VA provided for the Veteran for these conditions and the Board has provided a more detailed account of that treatment above.  Her opinion that he received appropriate treatment is not a bare conclusion but is supported by the facts that she recounted, providing a basis for the Board to find, as it does, that this opinion is entitled to great probative value.  

As to the MSRA infection, the examiner stated that it was unclear whether the MRSA infection was community or health care acquired but, regardless, it is a known consequence of healthcare provided by anyone and was recognized in a timely fashion and treated appropriately by VA.  She went on to explain that overall "excellent" medical and surgical care was provided by VA in dealing with his healthcare problems and that it is documented that on more than one occasion he went against the medical advice of his providers.  

Again, she has supported this by her recounting of the facts.  Moreover, the record is not inconsistent with her report.  The Veteran was seen nearly constantly for his conditions, including the infection, and, as documented above, he did go against the medical advice of his providers.  

The Board asked the examiner to provide an opinion as to whether it was as likely as not that that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care caused the Veteran's death.  The Board notes that the examiner effectively answered this question when he addressed the first question.  A review of this opinion leads the Board with only one conclusion, providing more evidence against this claim.  The Board finds that yet another clarification is found to serve no constructive purpose, the doctor opinion regarding this issue is clear.     

The Board also asked if it is as likely as not that VA misdiagnosed a blood clot as a sprained ankle.  The examiner opined that it is not likely (less than a 50 percent probability) that VA misdiagnosed a blood clot as a sprained ankle.  She explained that it is not clear to her what is meant by a "blood clot" in his leg.  If it is meant to be an arterial blood clot then this was clearly diagnosed by multiple providers in a timely fashion and appropriate treatment was recommended at all stages.  The examiner went on to explain that while it is possible that the Veteran may have had a sprained ankle in 2002, it was clearly recognized and documented by multiple VA providers that he had severe peripheral vascular disease causing arterial clots (arterial embolization) and not a sprained ankle causing his main leg symptoms.  

The next two questions posed by VA were contingent on an opinion that VA misdiagnosed a blood clot as a sprained ankle.  Because the examiner provided a reasoned explanation that there was no such misdiagnosis, there was no need for her to further address those questions.  

Next, the Board asked another contingent question, that is, if there was no fault on VA's part, whether the proximate cause of the Veteran's death was an event not reasonably foreseeable.  The examiner opined that the proximate cause of death including cardiorespiratory arrest and anoxic encephalopathy is an event that most reasonable healthcare providers would foresee as a likely risk of treatment in a patient such as the acutely ill Veteran who had severe coronary artery disease, severe cardiomyopathy, severe peripheral vascular disease, diabetes, chronic heart failure, and MRSA bacterium among other comorbities.  

Finally, the Board asked the examiner if it is as likely as not that his left and right knee disabilities proximately caused his death.  The examiner opined as follows:  

In my opinion it is not likely (less than a 50 percent probability) that his knee injuries contributed in any way, proximately or remotely, to his death.  He explained that his death was clearly secondary to his multiple severe non service connected conditions including CAD, CHF, PVD, diabetes, hypertension, hyperlipidemia and smoking.  By all accounts, he continued to have an excellent function stated for at least 20 years after his knee injuries.  It appears that this inability to exercise in recent years was related to his personal lifestyle choices, chronic back pain, leg pain from claudication and finally foot ulcers and gangrene none of which were related to his as of knee disabilities.  

Analysis  

In the February 2009 joint motion, the Parties agreed that VA must properly assess the probative value of the appellant's statements and must obtain ensure that a medical opinion is obtained so as to meet VA's duty to assist the appellant in substantiating her claim.  As noted  above, the Board has obtained a medical opinion, which as explained below, the Board finds adequate.  As above, the Board's discussion that follows includes an assessment of the probative value of the appellant's statements.  

First, as cited above, as to the appellant's statements, the Board assigns these little probative weight as to whether the Veteran's knee disabilities caused his death or his death was actually and proximately caused by VA care or treatment.  

As to his knee disabilities, the theory of his knee disabilities preventing him from exercising or living a healthier lifestyle is not supported by the record.  The appellant has not pointed to any specific facts indicating that he could not exercise or live a healthy lifestyle because of his service connected knee disabilities.  The assertion that he could not exercise or live a healthy lifestyle because of his knee disabilities is not, standing by itself, entitled to other than the most minimal of probative weight because it is nothing more than an assertion.  

The Board finds no support for the assertion in the records.  The Veteran first reported that he had a heart attack in 1983.  But he sought treatment in 1981 - 82 for an injury from a fall from scaffolding.  The records do not mention his knee disabilities as preventing him from doing any activity and he was clearly engaged in physical activity at that time as evidenced by his use of "scaffolding".  At the time of that fall he already had heart disease as evidenced by his reported heart attack having already occurred.  This tends to show that the Veteran was not so limited by his knee disabilities to prevent physical activity at a time just prior to his heart attack.  Also important in the 1984 and 1986 examination reports which do not show considerable disability.  He was found to have mild arthritis in 1984 and the results of those examinations do not leave the Board with the impression that the Veteran was particularly limited in his ability to exercise.  

Although there  are significant number of treatment notes from the 1994 - 95 period, those records, which appear complete make little mention of his knees.  His difficulty in using his lower extremities was attributed to his leg and gluteal muscles, not his joints, which again tends to show that it was not his knee disability that prevented him from activity.  

These records do not show the kind of complaints or findings that one would expect if he indeed had such limitation from his knee disability as to impact on his heart condition.  More importantly, he was being treated at this time for his heart problems, yet there are no statements that tend to show that his ability to exercise was impacted negatively by his knee disabilities or that his knee disabilities were considered to be of any importance as to his heart or circulatory problems.  

In 1994, when he was diagnosed with several heart conditions, there is no mention of his knee disabilities preventing him from exercising.  Rather, he was told to avoid strenuous exercise, stop abusing alcohol, stop smoking, and control his diet.  He was not advised to avoid all exercise, only strenuous exercise.  Furthermore, because these records refer to his heart conditions but do not mention his knees, it follows that it was his heart conditions not his knees that gave rise to the advice to avoid strenuous exercise.  Thus, he already suffered from heart disease at that time.  Moreover, his knee disabilities would logically not impact on his diet, smoking, or alcohol abuse, the other lifestyle changes that were recommended at that time, but appear not to have been followed.  The factual evidence in this case is unusually clear that the appellant's central theory of entitlement ignores key pieces of evidence.  

The evidence shows that his inability to walk significant distances was the result of his nonservice connected peripheral vascular disease as shown by the November 2001 treatment note and that note indicates that his lifestyle was limited by his peripheral vascular disease.  Given that his inability to walk or engage in a more active lifestyle was considered at that time but attributed specifically to his peripheral vascular disease tends to show that his knee disabilities were not a significant factor, providing evidence against this claim.  

The notes from April 2002 are similar.  There he was described as not being able to walk more than a few yards due to thigh and calf pain.  If his knees caused this limitation, it is logical that the clinician would mention only his thigh and calf.  According to the April 19, 2002 note, it was his ankle that caused him difficulty standing, not his knees.  

Thus, the Board finds little support in the treatment record for the appellant's assertion that the Veteran's knee disabilities so limited his ability to exercise and so impacted on his lifestyle as to cause or aggravate the conditions that caused his death.  As the assertion is not supported and is nothing more than an assertion, the Board assigns it little probative weight.  

The Board also assigns little probative weight to the appellants testimony and written statements regarding VA care as the cause of his death, both as the actual cause and the proximate cause.  The Board has considered her experience working in a medical field in making this determination.  Her statements and testimony are afforded little probative weight because they are not in agreement with the clinical facts as well documented in this case, there are inconsistencies in her theories, and she has little underlying rationale for her opinions as to the events she asserts caused his death.  Her testimony before the undersigned was, at best, unclear, leading the undersigned to conclude that she is not an accurate historian of the events that occurred before the Veteran's death.

The appellant's primary assertion is that the Veteran was misdiagnosed as suffering from a sprained ankle when he was really suffering from a blood clot, and this misdiagnosis began a chain of events, including an MRSA infection, that culminated in his death.  Her secondary argument appears to be that the advice to use a heating pad on his ankle in February 2002 or his knee in November 2002 caused inflammation of his shin and/or a blister on his knee that got infected and led to his death from the infection.  

Most importantly, the appellant points to no hard facts to support her conclusions and the copious and complete treatment records do not support her conclusions but rather tend to contradict her conclusions and, most importantly, her statement of facts.  This is true both as to her statements regarding the initial injury or condition -the presence of a clot at the time of the diagnosis of a sprained ankle, or the causal chain.  

Her statements are also inconsistent and this inconsistency tends to show that she is, at best, merely speculating as to possibilities.  She argued, it appears (once again, the Board must note that it is sometimes highly difficult to understand what the appellant is actually arguing) in March 2003 that the Veteran's infection was caused by his use of a heating pad to treat a sore knee and that he developed a blister from such treatment.  She argued during the Board hearing first that he was diagnosed with a sprained ankle in February 2002 and "this led from one thing to another, but he wound up with a blood clot" had surgery, contracted MSRA infection, and that caused his death, but also argued that his pain of the foot (or ankle) in February 2002 was the first sign of a blood clot, and contended that he was misdiagnosed and that this misdiagnosis was significant.  These speculations tend to show that the appellant has no knowledge of facts to support her argument (and there is no support in the clinical record for her versions of events) and had merely imagined different scenarios that could have resulted in his death.  

Her report that the Veteran was told to use a heating pad by VA clinicians, developed a burn or affected area of his lower extremity due to such use and that this became infected is contradicted by the clinical evidence.  What the Veteran reported was a heating blanket injury, and what he had was a scab on his leg.  He did not have an infection from that injury.  Furthermore, he was told not to use a heating blanket in July 2002 which tends to show that any further use of such device was against medical advice.  

Additionally, her statement that he was misdiagnosed with a sprained ankle is not only not shown in the record but she omits the well documented facts of VA's attention to his peripheral vascular disease of the lower extremities.  In other words, the records show that regardless of whether he had a sprained ankle or not, VA was diligent in its attention to and treatment of his lower extremity circulation problems both before and after the diagnoses of a sprained ankle.  

Thus, the Board assigns little probative weight to her testimony and written statements regarding what she has described as the initial link in a chain of events leading to the Veteran's death, to the point that her many statements provide highly probative evidence against her claim, clearly indicating a disjointed basis for service connection of the Veteran's death based on facts that, in many cases simply did not occur.   

The Board also assigns little probative weight to her conclusion as to what caused (either proximately or actually) the Veteran's death.  She has stated that it was VA treatment that caused his MSRA infection (she alleges this was acquired at the Baltimore VAMC) and that this infection was the equivalent of a lethal injection.  But, that assertion is not supported by the record.  The Veteran was discharged from the Baltimore VAMC without infection and then was later readmitted with the infection after his wound care was entrusted to the appellant.  This is well documented in the August - September 2002 treatment note and is a fact inconsistent with her statement of fact that he acquired the infection at the VAMC.  

Moreover, even if he did acquire the infection at the VAMC, she points to no fault on VA's part in such acquisition or in subsequent treatment for the infection.  She provides no explanation for the causes of his death that are listed in the death certificate or the treatment records and does not account for those medical conditions, including his heart disease.  Nor does she take into account the contribution of his acting against medical advice during the course of his care, which is well documented in the record.  In short, her lack of explanation and failure to account for these other factors leads the Board to the conclusion that her opinion as to what caused the Veteran's death is not to be assigned much probative weight.  

Her assertions regarding gangrene and infection due to heating pad application in May and/or November 2002 (apparently alleging that VA was at fault for allegedly suggesting the use of a heating pad) is also not supported by the contemporaneous medical records.  The Veteran was assessed in May 2002 with peripheral vascular disease and his ulcer, cellulitis, and gangrene was attributed to that disease, for which VA provided timely treatment.  As to the November - December 2002 events reported by the appellant, VA was actively treating him for his peripheral vascular disease, there is no indication in the record that the Veteran's condition was caused by a burn from a heating pad or that VA had negligently told him to use a heating pad.  

The Board has also considered her testimony as to the alleged deficiency of care that the medical staff provided for the Veteran.  Even if the Board accepted her allegations as fact, she has not explained how the alleged care regarding his x-rays, why the x-rays were taken, how often he was fed, whether the lights were on at different times, or her other allegations of deficient care by the nursing staff were significant factors in the events that led to his death.  

Additionally, there is no evidence in the clinical record that the Veteran did not have a sprained ankle when he was diagnosed with the sprained ankle.  The appellant has concluded that he had a blood clot at that time and not a sprained ankle but she has not provided any data to support her conclusion.  More importantly, the clinical records repeatedly refer to circulation problems suffered by the Veteran during the course of his care both prior to his March 2002 treatment (for the February 2002 sprained ankle) and after that treatment.  Her referred to salt water soaks occurred in May 2002 and there are numerous notes immediately before and after that treatment that show that VA was actively treating his peripheral vascular disease.  

Overall, it is abundantly clear from the record that VA clinicians were well aware of his circulation problems and those circulation problems were what led to his vascular surgery.  The appellant's lack of reference to those facts also lessens the weight assigned to her testimony and written statements.  

In other words, the appellant has characterized the events as a misdiagnosis of a sprained ankle along with an unawareness of the Veteran's peripheral vascular disease and that this led to his death, but the record shows that the treatment for his sprained ankle took place amid a constant awareness and treatment for his peripheral vascular disease, not instead of treatment for his peripheral vascular disease, undermining her creditability with the Board.  

"P.P."'s December 2006 letter has been considered but is afforded little weight as to the cause of the Veteran's death.  It is clear from the record that the Veteran had circulatory problems involving his both legs and arthritis of his knees, so her statement that he had pain of his right leg and knee does not add to the favorable evidence.  Her statement that it was pain of his knee which led him to become weak and ill is neither explained nor supported by the record.  P.P. does not differentiate between his right knee pain and his right leg pain.  Clearly, he was receiving treatment due to his lower extremity peripheral vascular disease to which pain of his lower extremities was attributed.  Her lack of differentiation between his service and no service connected conditions as well as the lack of any explanation to account for his diabetes and heart disease leads the Board to the conclusion that her letter is to be afforded little probative weight as to the cause of the Veteran's death due to his service connected knee disabilities.  Her letter provides no evidence that VA treatment caused the Veteran's death or that VA was at fault as to any of the treatment it provided the Veteran.  

Before turning to the expert opinion of record, the Board notes that there is ample evidence (for example the notes from April through October 2002) that VA kept the Veteran well informed as to the risks of treatment and that he either consented to treatment or knowingly refused treatment and medical advice.  

Now the Board turns to the March 2011 VA medical opinion.  The Board affords this opinion a great deal of probative weight.  The examiner had sufficient facts before her - the Veteran's claims file - and she appears to have reliably applied reliable medical principles to those facts.  Most importantly, he provided clear, compelling, well reasoned ,explanations for her conclusions.  

Her explanation that VA's treatment did not cause the Veteran's death is logical and is in agreement with the clinical record.  She explained that VA treated his MRSA infection as well as all of his other conditions appropriately, and, indeed, provided him with excellent care.  

Simply stated, and in light of the prior joint motion in this case, the Board finds that it can ask for little more from a physician reviewing the file.  It is not necessary for the physician to provide a treatise as to the various modes of care available for the Veteran's conditions.  The record supports her opinion and her rationale.  

Her explanation regarding the alleged misdiagnosis of a blood clot as a sprained ankle is also logical and in agreement with the evidence of record.  The Board finds her explanation that the Veteran was noted to have severe peripheral vascular disease including arterial embolization and that these were the main cause of his leg symptoms to be based on clearly documented treatment notes.  In short, her explanation reduces to a determination that whether or not he had a sprained ankle in 2002 just does not matter because his peripheral vascular disease and arterial blood clots were well recognized and considered by clinicians.  

Her explanation regarding whether or not the proximate cause of his death was reasonably foreseeable also is compelling.  It makes sense to the Board that the Veteran's death from the stated causes of his death would be a likely risk of treatment given his multiple medical conditions.  The Board can find no deficiencies with this explanation nor does the Board find that the explanation need be any more detailed.  

The examiner's opinion with regard to the contribution of his service-connected knee disabilities to his death is also consistent with the record and well reasoned.  Her explanation that he had excellent functional status for 20 years after service is supported by the record; he was released from active duty in 1964 and did not even file a claim for disability involving his knees until 1983, and at that time was found to be limited in his ability to walk, not by his knees (which the evidence showed warranted only the minimum compensable disability rating) but by his already existing heart disease.  Similarly, her explanation that the complications within the last year or so of his life were not related to his knees is supported by the clinical records.  

Finally, there are numerous recommendations in the record for the Veteran to stop smoking and his failure to comply - facts consistent with her statement that his personal lifestyle choices had some effect on his inability to exercise, as well as numerous reports of claudication and chronic back pain -  the claudication particularly noted as causing him difficulty in walking.  Thus, her opinion that there is less than a 50 percent probability that his knee injuries contributed in any way to his death is afforded considerable probative weight.  

The Board has considered the May 2011 argument from the appellant, through her representative, that the examination report is inadequate.  First, the appellant contended that the examiner was somehow vague in her response as to whether VA properly treated the Veteran, and as such the examination is inadequate.  

The Board does not find the report to be vague.  The examiner stated that overall excellent medical and surgical care was provided by VA.  She also stated that his MRSA infection was recognized in a timely fashion and treated appropriately.  There is nothing vague about these statements.  The Board does not find that the use of the word "overall' introduces any vagueness or indicates that VA's treatment of the Veteran was deficient in any way.  

The appellant contends that the examiner "merely suggested" that VA provided overall excellent medical and surgical care.  This is a mischaracterization of the examiner's opinion.  The examiner did not suggest that VA provided overall excellent medical and surgical care she unequivicolly stated that VA provided overall excellent medical and surgical care.  

The appellant also argued that the opinion was inadequate because the physician did not expand on her response to "paragraph or question 2" and, as such, her rendered opinion was not adequate.  This argument is without merit.  Question 2 was whether it was as likely as not that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical, surgical or hospital care caused the Veteran's death.  While the examiner only listed her conclusion following that heading, she clearly provided an explanation as to whether or not there was any instance of fault on VA's part in her answer to the first question.  Moreover, she had already explained that it was not as likely as not that VA's medical treatment or surgical treatment caused the Veteran's death, thus making the question of fault (which is a proximate cause question) not particularly important.  

The appellant appears to have found it problematic that the VA examiner stated it was not clear to her what was meant by a blood clot of the leg.  This is not problematic because the appellant never explained what she meant by a blood clot of the leg and, therefore, the examiner was doing nothing more than acknowledging that fact.  The examiner referred to an arterial blood clot, which the appellant termed "speculation," but the examiner's statement was speculation only as to what the appellant (or the Board in its request) meant by a blood clot, not the vascular problem from which the Veteran actually suffered.  The examiner identified that vascular problem in a manner consistent with the clinical evidence documenting his treatment.  The examiner is the medical expert and neither the Board's lack of expertise in identifying the blood clot as an arterial clot, nor the appellant's failure to specify what type of clot she was referring to, is of any importance given that the examiner referred to a blood clot with more specificity and her reference is consistent with the record.  Thus, the Board finds that any question by the examiner driven by the lack of specificity on the Board's part or the appellant's part as to what type of clot was at issue is not of any importance in this case.  

The appellant also argued that the examiner made definitive unfavorable statements in regard to the Veteran's behavior and implied that this rendered the opinion inadequate.  The only statements the Board can find that could be construed as "unfavorable" about the Veteran's behavior are (1) the reference to his choice to act against medical advice and (2) his lifestyle choices, which are both found to be completely accurate based on even a limited review of this medical record.  As to the first, his acting against medical advice is clearly documented in the record.  These are facts and his acting against medical advice is at least relevant to whether VA treatment caused his death.  As to the second, his lifestyle choices, including his choice to continue to use tobacco products, is well documented in the record.  The Board finds nothing about these statements that would render the opinion inadequate.  

Finally, the appellant argued that the examiner stated that it was unclear whether the Veteran's MSRA infection was community or healthcare acquired.  The examiner's statement is accurate and consistent with the evidence in the record.  Clinical records document that as of September 16, 2002 he did not have any infection and that he was readmitted on October 2, 2002 due to drainage of the groin wound and gangrene of the foot.  The appellant points to no facts to indicate that the examiner's statement that it was unclear whether the MSRA infection was community or healthcare acquired is not accurate.  Moreover, as the examiner indicated that VA timely recognized the infection and properly treated it, which appears to have support in the record, and that such infections are recognized as a risk of the treatment provided to the Veteran, it simply makes no difference where the infection was acquired as to whether VA was at fault.  

The weight assigned to the evidence unfavorable to the appellant's claim is greater than the weight assigned to the evidence favorable to her claim.  Hence, her appeal must be denied.  There is no reasonable doubt to be  resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for dependency and indemnity compensation, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for dependency and indemnity compensation benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the appellant in April 200, prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required her claim to the extent that a service connected disability caused the Veteran's death.  The letter also informed her of her and VA's respective duties in obtaining evidence.  That letter did not inform her of the disabilities for which service connection had already been established.  Nor did the letter provide her with notice as to the evidence necessary to substantiate the claim based on application of 38 U.S.C.A. § 1151.  Thus, the notice was deficient.  

Although the notice was deficient such deficiency does not necessarily mean that the Board must delay adjudication by remanding the matter to the agency of original jurisdiction to provide notice.  Regulation provides that the Board shall remand the case to the agency of original jurisdiction to undertake additional action if such action is essential for a proper appellate decision.  38 C.F.R. § 19.9(a) (2010).  The test for the reviewing Veterans Court is whether the defect in notice has resulted in prejudice to the appellant.  See generally Shinseki v. Sanders 129 S.Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).  

Here, the Board finds that providing additional notice is not essential for a proper appellate decision and the Board does not discern any prejudice to the appellant in proceeding to adjudicate the appeal without delay.  This is because the appellant has shown that she knows what disabilities were service connected during the Veteran's lifetime, that she can substantiate her claim by showing that a condition for which service connection had not been established caused his death, and that she has a clear working knowledge of what is required to substantiate her claim based on the provisions of 38 U.S.C.A. § 1151.  

First, during the hearing, as explained above, the appellant's representative presented argument as to how the Veteran's service connected knee disabilities may have impacted on his death.  This included that the knee disabilities caused other conditions (heart disease) that caused his death.  She was present at the hearing and has had sufficient time to add to her argument but has not done so.  This demonstrates that as to the service connection issue additional notice would not inform the appellant of anything that she does not already know.  

More importantly as the primary contention here is one based on application of 38 U.S.C.A. § 1151, the appellant demonstrated during the hearing that she knows that what is at issue is whether VA treatment caused the Veteran's death and whether his death was proximately caused by such treatment.  She has carefully and fully explained her belief that VA misdiagnosed the Veteran and that such misdiagnoses caused his death.  These are the essentials of a § 1151 claim.  

Based on this analysis of the record, the Board finds that remand for additional notice is not required in this case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and obtaining a relevant expert medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as well as relevant records from City Hospital.  VA obtained an adequate expert opinion as described above.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


